IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT



                                No. 93-9345



      ROBIN JOY SHAHAR,

                                                       Plaintiff-Appellant,

                                     versus

      MICHAEL J. BOWERS, Individually
      and in his official capacity as
      Attorney General of the State of
      Georgia,

                                                       Defendants-Appellees.


                            --------------------------
               Appeal from the United States District Court for the
                           Northern District of Georgia
                            --------------------------



       ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
          (Opinion December 20, 1995, 11th Cir., 1995,    F.2d   )

                                (March 8, 1996)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*


B Y    T H E     C O U R T :


           A member of this court in active service having requested a poll

on the suggestion for rehearing en banc and a majority of the judges in

this court in active service having voted in favor of granting a rehearing

en banc,

           IT IS ORDERED that the above cause shall be reheard by this court
en banc.   The previous panel's opinion is hereby VACATED.

___________________________

*Senior U.S. Circuit Judge John C. Godbold has elected to participate in

further proceedings in this matter pursuant to 28 U.S.C. § 46(c).




                                     2